Hill, J.
(After stating the foregoing facts.) The petition as amended contained allegations of fraud and duress. There was no special demurrer; and we think that as a whole, against a general demurrer, the petition set out a. cause of action, and that the court did not err in overruling the general demurrer. Civil Code (1910), §§ 4116, 4152, 4255, 4629; Whitt v. Blount, 124 Ga. 671 (2), 673 (53 S. E. 205); see also Dorsey v. Bryans, 143 Ga. 186 (84 S. E. 467, Ann. Cas. 1917A, 172).

Judgment affirmed,.


All the Justices concur, except Gilbert, J., absent for providential cause.